Citation Nr: 0030689	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from June 1974 to June 
1978.

This appeal arises from a November 1997, Department of 
Veterans Affairs (VARO), Jackson, Mississippi rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for hypertension, a right 
shoulder disability, and a cervical spine disability.  The 
Board last remanded this case in July 2000, after granting 
the appellant an extension of time for the filing of his 
substantive appeal.  He filed a substantive appeal in August 
2000, and the claim has been returned to the Board for 
adjudication.  

It is noted that recently passed legislation has altered the 
criteria under which these issues were evaluated by the RO.  
This legislation, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
considered by the RO prior to the Board's evaluation of the 
claims on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  Therefore, the appellant's claim must be 
returned to the RO.

The pertinent laws governing VA's duty to assist a claimant 
in the development of his claim, after notification of any 
evidence or information necessary to substantiate the claim, 
include the duty to assist the claimant in obtaining relevant 
records (including private records) that the claimant 
adequately identifies, and any other relevant records held by 
any Federal department or agency that the claimant adequately 
identifies.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat.2096, ___(2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

At the January 1999 video-conference hearing before the 
undersigned, the appellant testified that he had been 
diagnosed with hypertension five years earlier; that he 
believed the hypertension was the result of his neck problems; 
that he injured his neck and right shoulder during service; 
and that his current neck and right shoulder problems were the 
result of these in-service injuries.  He also reported post- 
service medical treatment these disabilities.  Not all of the 
records he referred to have been associated with the claims 
file.

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat.2096, ___(2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  An examination or opinion is 
necessary if the evidence of record contains evidence of a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  Id.  As the evidence indicates that 
the appellant currently has hypertension, a right shoulder 
disability, and a cervical spine disability; that he had a 
right shoulder injury and neck injury during service; and 
that, based upon his testimony, his hypertension is the result 
of his cervical spine injury during service, the Board finds 
that a medical examination and opinion are necessary to decide 
his claim. 

Accordingly, the case is REMANDED for the following:

1.  VARO should request that the 
appellant identify any providers of 
treatment for his hypertension, right 
shoulder disability, or neck disability 
since service, and, after obtaining the 
necessary authorizations, attempt to 
obtain any such treatment records so 
identified, not currently associated with 
the claims file. 

2.  The appellant should be scheduled for 
a comprehensive VA examination.  The 
purpose of the examination is to 
determine the nature and etiology of his 
hypertension, right shoulder disability, 
and cervical spine disability.  Any 
necessary tests or studies should be 
conducted.  The claims file must be made 
available to the examiner.  Following 
examination, the examiner is requested to 
answer the following questions: (1) Does 
the appellant suffer from hypertension, 
and, if so, is it at least as likely as 
not that the hypertension was caused by, 
or aggravated by, the neck disability; 
(2) Is it at least as likely as not that 
the appellant's right shoulder disability 
is the result of injury during his 
military service; and (3) Is it as least 
as likely as not that the appellant's 
cervical spine disability is the result 
of injury during his military service?  
If the examiner is unable to answer the 
questions, the reasons should be clearly 
stated.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  VARO should then insure that the 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), have been considered, 
and readjudicate the claim in light of 
this new legislation and the additional 
evidence.  If VARO continues to deny the 
appellant's claim, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 3 -


